Filed 7/15/13 P. v. Gross CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B244209

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA098236)
         v.

PHILLIP MICHAEL GROSS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Bruce F. Marrs, Judge. Affirmed.
         Linn Davis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.
      By two-count information dated July 9, 2012, appellant Phillip Michael
Gross was charged with second degree commercial burglary (Pen. Code, § 459)
and receipt of stolen property, including a laptop (Pen. Code, § 496, subd. (a)).1
The information further alleged that appellant had suffered a prior strike conviction
within the meaning of sections 667, subdivisions (b) to (i) and 1170.12,
subdivisions (a) to (d) -- first degree burglary (§ 459) in January 2003.
      At trial, the prosecution presented evidence establishing that on the night of
June 9 to 10, 2012, an enterprise located in a small commercial structure was
burglarized. Among the items missing was a laptop computer. Earlier in the day,
appellant, claiming mechanical trouble, had received permission to leave his car in
the structure’s parking lot. On the morning of June 10, appellant was seen at a
neighboring motel using a laptop computer. He asked the motel clerk to hold it for
him at the front desk. The laptop was retrieved by officers and identified by one of
the victims as hers.
      The jury found appellant guilty of receipt of stolen property, but was unable
to reach a verdict on the burglary count, which was subsequently dismissed.
Appellant’s motion to strike the prior strike was denied. The court imposed a
sentence of four years, consisting of the midterm of two years doubled. The court
also imposed: a restitution fine of $480 pursuant to section 1202.4, subdivision
(b); a parole restitution fine in the amount of $480 pursuant to section 1202.45,
which was stayed; a court operations assessment fee in the amount of $40 pursuant
to section 1465.8, subdivision (a)(1); and a criminal conviction assessment fee in
the amount of $30 pursuant to Government Code section 70373. Appellant filed a
timely notice of appeal.



1
      Undesignated statutory references are to the Penal Code.

                                           2
      After examination of the record, appointed appellate counsel filed a brief
raising no issues, but asking this court to independently review the record on
appeal pursuant to People v. Wende (1979) 25 Cal.3d 436. (See Smith v. Robbins
(2000) 528 U.S. 259, 264.) On February 13, 2013, we advised appellant he had 30
days within which to submit by brief or letter any contentions or argument he
wished this court to consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441 to 442, and is satisfied appellant’s attorney
has fully complied with the responsibilities of counsel, and no arguable issues
exist. Accordingly, we affirm the judgment of conviction.


                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:




EPSTEIN, P. J.




SUZUKAWA, J.


                                         3